DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a bell mouth formed along a circumferential direction of the suction port” and “a fan guard….covering the suction port” as claimed. For example, structural detail of bell mouth being formed along a circumferential direction of the suction port and a fan guard covering the suction port are not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20 and including the depending claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 20 recite “a bell mouth formed along a circumferential direction of the suction port”. It is not clear how bell mouth 50 can be formed along a circumferential direction of the suction port 14 based on the drawings. As shown in figure 2 and figure 3 of the application, bell mouth 50 is distanced away from the suction port 14. The bolded phrase makes the claimed limitations indefinite, because, the bell mouth 50 and the suction port 14 are separate structures, and the suction port 14 is located in front of the bell mouth, so it is not clear how the bell mouth can be formed along circumferential direction of the suction port. More clarification is required. Further, a fan guard….covering the suction port”. According to the drawings, fan guard 100 is located behind the suction port 14 and fan guard diameter seems to be smaller than the length of the suction port, therefore, it is not clear how fan guard 100 can be covering the suction port 14 while being located behind the suction port 14. The bolded phrase makes the claimed limitations indefinite. More clarification is required.

Allowable Subject Matter
Claims 3, 4, 7-14, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 4, 7-14, 18, 19 cannot be allowable at this time, because, they are depending on claim 1 which is rejected under 112(b) rejections. Claims 3, 4, 7-14, 18, 19 would be allowable if claim 1 rewritten/amended to overcome 112(b) rejections.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. However, claim cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action. The following is a statement of reasons for the indication of allowable subject matter: at least some of the annular ribs in the first group comprise a plurality of protruding ribs projecting radially from at least one of an outer circumferential surface or an inner circumferential surface of the at least some annular rib.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 2, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Higashida (2007/0116559 A1), and in view of Fukumuray (WO 2014/017188 A1), and evidence by Tada (2019/0030992 A1).

Claim 1: Higashida discloses an air conditioner (i.e., 1), comprising: 
a blowing fan (i.e., 3) including a suction port (i.e., intake port 34a used as suction port); 
a bell mouth (i.e., 38a) formed along a circumferential direction (i.e., paragraph [59]: bell mouth which surround circumference of each of intake port 34a) of the suction port (i.e., 34a); and 
a fan guard (i.e., grille 23 used as fan guard) extending from an inner circumferential surface of the bell mouth (i.e., 38a) and covering the suction port (i.e., 34a); 

Higashida discloses the claimed limitations claimed in claim 1, but lacks a plurality of annular ribs concentrically arranged with a gap from a center of the fan guard corresponding to a rotation axis of the blowing fan, wherein the plurality of annular ribs comprises a first annular rib adjacent to an outermost edge of the fan guard and a 
	However, Fukumuray teaches a plurality of annular ribs (i.e., annular ribs R2) concentrically arranged with a gap (i.e., see FIG.8) from a center of a fan guard (i.e., 40) corresponding to a rotation axis (i.e., rotation axis of fan is inherent) of the blowing fan (i.e., center of fan guard 40 see FIG.8), wherein the plurality of annular ribs (i.e., plurality of R2) comprises a first annular rib (i.e., first annular rib is one R2 which is closer to outermost edge of 40) adjacent to an outermost edge of the fan guard (i.e., 40) and a second annular rib (i.e., second annular rib is another R2 which is further inside in fan guard) arranged further inside than the first annular rib in a radial direction of the fan guard (i.e., 40), wherein the first annular rib (i.e., first annular rib is one R2 which is closer to outermost edge of 40) is arranged to be inclined to a direction of the rotation axis (i.e., R2 is inclined by angle between tangent line of R2 & outer line of R2; see annotated by examiner in FIG.9) in a direction corresponding to a tangent line of a bell mouth (i.e., 50a & see annotated by examiner in FIG.9), and wherein a gap between the first annular rib (i.e., first annular rib is one R2 which is closer to outermost edge of fan guard 40) and the second annular rib (i.e., second annular rib is another R2 which is further inside in fan guard) is set to be narrower than a gap between any annular ribs arranged adjacent to the center of the fan guard (i.e., gap between all of R2 is narrower 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Higashida to include the fan guard comprises a plurality of annular ribs concentrically arranged with a gap from a center of the fan guard corresponding to a rotation axis of the blowing fan, wherein the plurality of annular ribs comprises a first annular rib adjacent to an outermost edge of the fan guard and a second annular rib arranged further inside than the first annular rib in a radial direction of the fan guard, wherein the first annular rib is arranged to be inclined to a direction of the rotation axis in a direction corresponding to a tangent line of the bell mouth, and wherein a gap between the first annular rib and the second annular rib is set to be narrower than a gap between any annular ribs arranged adjacent to the center of the fan guard as taught by Fukumuray in order to prevent fingers to be inserted through the ribs.

    PNG
    media_image1.png
    714
    746
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (tangent line)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (50a)][AltContent: textbox (Inclined by angle between edge & tangent line)]
    PNG
    media_image2.png
    686
    820
    media_image2.png
    Greyscale


Claim 2: Higashida as modified discloses the apparatus as claimed in claim 1, wherein: 
some of the plurality of annular ribs (Higashida was modified by Fukumuray i.e., some of annular ribs R2), arranged in a first region (Fukumuray i.e., annular ribs R2 formed in network part 41 used as first region) adjacent to the bell mouth (Fukumuray i.e., 50a) and including the first annular rib (Fukumuray i.e., first annular rib is one R2 which is closer to outermost edge of fan guard 40) and the second annular rib (Fukumuray i.e., second annular rib is another R2 which is further inside in fan guard) are arranged to be inclined to the direction of the rotation axis (Fukumuray i.e., R2 is 
some others of the plurality of annular ribs (Fukumuray i.e., other annular ribs R12), arranged in a second region (Fukumuray i.e., annular ribs R12 formed in network part 42 used as second region) adjacent to the center of the fan guard (Fukumuray i.e., 40) are arranged to correspond to the direction of the rotation axis (Fukumuray i.e., rotation axis of fan is inherent).

Claim 15: Higashida as modified discloses the apparatus as claimed in claim 1, wherein the blowing fan (i.e., centrifugal fan 3) comprises a sirocco fan (i.e., as an evidence provided by Tada, centrifugal fan is also referred to as sirocco fan; see paragraph [57]).  

Claim 16: Higashida discloses an air conditioner (i.e., 1), comprising: 
a blowing fan (i.e., 3) including a suction port (i.e., intake port 34a used as suction port); 
a bell mouth (i.e., 38a) formed along a circumferential direction (i.e., paragraph [59]: bell mouth which surround circumference of each of intake port 34a) of the suction port (i.e., 34a); and 
a fan guard (i.e., grille 23 used as fan guard) extending from an inner circumferential surface of the bell mouth (i.e., 38a) and covering the suction port (i.e., 34a); 



However, Fukumuray teaches a plurality of annular ribs (i.e., annular ribs R2) concentrically arranged with a gap (i.e., see FIG.8) from a center of a fan guard (i.e., 40) corresponding to a rotation axis (i.e., rotation axis of fan is inherent) of a blowing fan (i.e., center of fan guard 40 see FIG.8), wherein some of the plurality of annular ribs (i.e., R2) arranged in a first region (i.e., annular ribs R2 formed in network part 41 used as first region) adjacent to a bell mouth (i.e., 50a) are arranged to be inclined to the rotation axis (i.e., R2 is inclined by angle between tangent line of R2 & outer line of R2; see annotated by examiner in FIG.9), and some others of the plurality of annular ribs (i.e., other annular ribs R12) arranged in a second region (i.e., annular ribs R12 formed in network part 42 used as second region) adjacent to the center are arranged to correspond to the direction of the rotation axis (i.e., rotation axis of fan is inherent), and wherein a gap between some of the annular ribs (i.e., some of annular ribs R2) arranged in the first region (i.e., annular ribs R2 formed in network part 41 used as first region) is narrower than a gap between some other annular ribs (i.e., other annular ribs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Higashida to include a plurality of annular ribs concentrically arranged with a gap from a center of the fan guard corresponding to a rotation axis of the blowing fan, wherein some of the plurality of annular ribs arranged in a first region adjacent to the bell mouth are arranged to be inclined to the rotation axis, and some others of the plurality of annular ribs arranged in a second region adjacent to the center are arranged to correspond to the rotation axis, and wherein a gap between some of the annular ribs arranged in the first region is narrower than a gap between some other annular ribs arranged in the second region as taught by Fukumuray in order to prevent fingers to be inserted through the ribs.

    PNG
    media_image1.png
    714
    746
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    564
    708
    media_image3.png
    Greyscale


Claims 5, 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Higashida (2007/0116559 A1), and in view of Fukumuray (WO 2014/017188 A1), further in view of Evers (WO 2004/068039 A1).

Claim 5: Higashida as modified further fails to disclose an inclination angle of the first annular rib to the rotation axis is set to be larger than an inclination angle of the second annular rib to the rotation axis.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Higashida to include an inclination angle of the first annular rib to the rotation axis is set to be larger than an inclination angle of the second annular rib to the rotation axis as taught by Evers in order to reduce the generated noise level as well as pressure drop across the grill.
[AltContent: textbox (Rotation Axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third rib)][AltContent: textbox (Second rib)][AltContent: textbox (First rib)][AltContent: arrow]
    PNG
    media_image4.png
    594
    450
    media_image4.png
    Greyscale


Claim 6: Higashida as modified discloses the apparatus as claimed in claim 5, wherein:
the plurality of annular ribs further include a third annular rib (Evers i.e., annotated by examiner in FIG.2) arranged further inside than the second annular rib (Evers i.e., annotated by examiner in FIG.2) in the radial direction of the fan guard (Higashida i.e., 23), and the inclination angle of the first annular rib (Evers i.e., annotated by examiner in FIG.2) to the rotation axis (Evers i.e., annotated by examiner in FIG.2), 


    PNG
    media_image5.png
    614
    556
    media_image5.png
    Greyscale



Claim 17: Higashida as modified further fails to disclose an inclined angle of each of the annular ribs arranged in the first region adjacent to the bell mouth to the rotation axis is set to become smaller as the annular rib is arranged further inside in a radial direction of the fan guard.
However, Evers teaches an inclination angle (i.e., angle alpha formed between surface of element 8 and axis used as inclination angle of annular ribs and grille element 8 used as annular ribs; angle alpha as shown in FIG.2 is different for each rib 8; see page 5 lines 4-17) (i.e., angle alpha; see FIG.2) of each of the annular ribs (i.e., annotated by examiner in FIG.2) to the rotation axis (i.e., annotated by examiner in FIG.2) is set to become smaller as the annular rib (i.e., annotated by examiner in FIG.2) is arranged further inside in a radial direction (i.e., third rib is further inside closer to the rotation axis; see annotated FIG.2) for the purpose of reducing the generated noise level as well as pressure drop across the grill (page 1 lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Higashida to include an inclined angle of each of the annular ribs to the rotation axis is set to become smaller as the annular rib is arranged further inside in a radial direction as taught by Evers to be arranged in the first region adjacent to the bell mouth of the fan guard of Higashida in order to reduce the generated noise level as well as pressure drop across the grill.

    PNG
    media_image5.png
    614
    556
    media_image5.png
    Greyscale

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to fan guard for blower:
Yamamoto (2005/0238481 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        /HENRY T CRENSHAW/Primary Examiner, Art Unit 3763